                                          Case 3:19-cv-03928-WHO Document 34 Filed 08/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MICHAEL BIERLY,
                                   7                                                           Case No. 3:19-cv-03928-WHO
                                                         Plaintiff,
                                   8
                                                  v.                                           ORDER OF DISMISSAL UPON
                                   9                                                           SETTLEMENT
                                         THE HARTFORD LIFE AND ACCIDENT
                                  10     INSURANCE COMPANY,                                    Re: Dkt. No. 33

                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           The plaintiff to the action, by and through his counsel, has advised the Court that the parties

                                  14   have agreed to a settlement. IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE

                                  15   and any hearings scheduled in this matter are VACATED. It is further ordered that if any party

                                  16   certifies to this Court, with proper notice to opposing counsel within thirty (30) days from the date

                                  17   below, that settlement has not in fact occurred, this order shall be vacated and this cause shall be

                                  18   restored to the calendar for further proceedings. IT IS SO ORDERED.

                                  19   Dated: August 21, 2020
                                  20                                                      ______________________________________
                                                                                          WILLIAM H. ORRICK
                                  21                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
